PD-0625-15

                                                     tin. OH--1-3-0044*7 -cr^
                                               "TV\ca\ Ccaac-V no. b(*-,£80- A
                                                                      FILED IN
DcAt.. oP- ^A£tbA_H^rcb-J3i,_mi
                                                              -eOURT-ePeRIMINAtAPPEAtS-
                                                                         MAY 20 2015
A^tu<^G^^f^aLXxxj^YAcJl_A9.pi.c45^
                                                                       Abel Acosta, Clerk


    |XAv| &QmjL-& /^ayva_iv\c&..L^_^ay)"vOS   crnci X coaS Convict? o( o£ dQc. ri\ju-td£jt




                                               PUaSL anri -HvAnlc ^fa,

                                                           3>Vv Ctv-LlM,
                                                                       fr
                                                    Aflcwvn fVVjS?S BfrrnoS
                                                  ^KJ_Acmn^5l
                    receivedin^—
              COURT OFCRIMINAL APPEALS            ^Oo^h^^tatL^OiLLjJatL
                     MAY 26 2011                 SSSL-CCida^j^ox^dAi
                                                 RaiVvUrVu)   /
                                                                  7*     'T'to?^
                  Abe! Acosta, CteA



)
    -

                                                                          ^